Citation Nr: 1820033	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-25 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a back disability.  


REPRESENTATION

Veteran represented by:	Todd S. Hammond, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a February 2018 hearing.  A transcript of the hearing is associated with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's September 2013 substantive appeal form, the Veteran noted that crucial medical records from UC Davis Medical Center were not considered by the AOJ in its July 2013 Statement of the Case, and the Veteran was not informed that such records could not be located.  Documentation in the claims file received in February 2013 shows that the UC Davis Health System rejected the request for records because the request did not comply with formatting and content requirements under California State Law, Civil Code 56.11(a).  While VA subsequently received some records from UC Davis Health System, the AOJ did not consider the records in its October 2017 Supplemental Statement of the Case.  On remand, the AOJ should make additional reasonable attempts to identify and obtain any outstanding treatment records identified by the Veteran, and all such records should be considered by the AOJ in the readjudication of the Veteran's claim.  

At the hearing, the Veteran and her representative also indicated that the October 2017 VA examination of the Veteran's back disability was inadequate.  Specifically, they indicated that the examination was very brief did not fully consider the Veteran's complete medical history to include complaints of back spasms, radiculopathy, and other symptoms.  See, e.g., April 2005 treatment notes from K.S., M.D. (showing a chief complaint of back pain with tingling in the legs and urinary urgency).  

While the October 2017 VA examiner cited a history of radiculopathy and found no radiculopathy on examination, the examiner did not fully address the Veteran's treatment history and subjective complaints.  The VA examiner did not assess the extent to which the Veteran's history of neurological symptoms associated with her back resulted in greater functional impairment including during flare-ups prior to the examination.  While the October 2017 VA examiner indicated the Veteran did not experience back spasms or radiculopathy after her back surgery in 2002, the Veteran indicated she continues to experience back spasms and symptoms consistent with radiculopathy when performing certain activities such as washing a car.  See Veteran's February 2018 hearing testimony; April 2005 treatment notes from K.S., M.D. (indicating the Veteran continued to experience flare-ups of neurological symptoms after her surgery).  

After reviewing the totality of the evidence, the Board finds that the AOJ should afford the Veteran another examination of her back to address the Veteran's subjective complaints and reports of flare-ups under the current standards applicable to VA examinations of the back, associated joints, and associated neurological manifestations.  See, e.g., Sharp v. Shulkin, 29 Vet.App. 26, 32 (2017).  The examiner's opinion should be based on the totality of the evidence including any additional treatment records obtained by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and her representative and request their assistance in identifying any outstanding relevant VA and private records to include records from UC Davis Medical Group and the Palo Alto Medical Foundation, Fremont Center.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.  To the extent possible, the AOJ should ensure that requests for such records comply with format and content requirements necessary to obtain the records.  

2. After associating any identified relevant outstanding medical records with the Veteran's claims file, the AOJ should afford the Veteran another VA examination with an appropriate examiner to (1) assess the current severity of the Veteran's back disability and (2) identify the etiology and severity of the Veteran's claimed neurological symptoms in the context of her medical history during the period at issue.  The AOJ should provide the VA examiner with a complete copy of the Veteran's claims file to include this remand order.  The VA examiner is asked to follow these directives:

(a) The examiner should elicit a complete history of the Veteran's back symptoms and functional limitations from the Veteran and conduct a thorough review of the claims file to determine how the Veteran's disability picture has changed over time.  The Board is concerned not only with the Veteran's functioning at the time of the examination but also during the time prior to the examination to include during flare-ups.  

(b) Range of motion testing should be undertaken, to include after repetitive use.  The examiner should report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations. 

(c) The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups. 

The examiner should specifically offer an opinion as to the impact of repetitive use over time on her functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(d) After reviewing the Veteran's complete medical history and subjective complaints, the VA examiner should opine which of the Veteran's reported symptoms are related to her back disability, to include any symptoms or manifestations in the lower extremities, and bladder and bowel symptoms.  The examiner should consider not only symptoms exhibited on examination but also symptoms established by history with reference to the treatment records.  If any of the reported symptoms are not related to the Veteran's back disability, the VA examiner should identify the etiology of the symptoms to the extent possible.  

The examiner should provide an opinion sufficient to rate the severity of any neurological symptoms associated with the Veteran's back disability as appropriate (e.g., mild, moderate, moderately severe, or severe).  See 38 C.F.R. § 4.124a, 4.115b.  

3. After completing the above actions and any other necessary development, the claim must be readjudicated based on a review of the totality of the evidence of record.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

